Title: From George Washington to Nicholas Cooke, 1 March 1777
From: Washington, George
To: Cooke, Nicholas



Sir
Head quarters. Morris Town. 1st March 1777.

I have the honour to acknowledge the receipt of your favour of the 18th Ulto by M. Green. As yet the Letter by you referred to, as explaining the Motives by which the General Assembly of your State were governed in ordering the Brigade to be raised for 15 Months, & the plan upon which they are inlisted, has not reached me. During the last Campain, the greatest part of the Army were at a considerable Continentl Expence well armed; from whence I had hopes that in arming our new one, no very great difficulty would obstruct Us—But in opposition to all my Orders & notwithstanding my utmost Vigilance, most of the Regiments going off at different times—from different Places, and under different Circumstances took off with them many that were put into their hands. These no doubt are still in possession of the Individuals who bore them away, and may, I should suppose, with little Expence & some activity in the Officers aided by the supreme Civil power in each State, be regained to the Public. Unless some such Step as this is adopted, & attended with Success, I fear we shall not be able to furnish a sufficient Number for our Soldiers—Satisfactory Answes to my repeated applications on this Subject have not yet been favoured me by Congress; So that I am still a Stranger to the resources they have—It therefore behoves each State to exert her most unwearied Activity in arming her quota before they March for the Field. Application is made to me by The Council of Massachusetts desiring that the 1800 Arms furnished to your State, by the Continental Agent at Boston may be delivered to their Troops ordered immediately to Tyconderoga. When I attend to your Situation & just Claim to a part, I can direct a return, but of 1200 of them; these you will be pleased to forward to them, with all Expedition. The important Post of Tyconderoga is weak, & I design to garrison it with the Troops (among others) of that State.
Our situation and prospect compell me in the most pressing manner to call your attention towards expediting the recruiting & equipping

of Your Battalions—I beg that not a moments time may be lost in innoculating them; & that, when over the Disorder, they may be marched immediately to Peekskill & placed under the Care of Brigr McDougall.
